Exhibit 10.16

 

Amendment No. 1

to the

MANUFACTURING SERVICES AGREEMENT

between

Sycamore Networks, Inc. and Plexus Services Corporation

 

This is Amendment No. 1 (the “Amendment”), dated as of July 26, 2004 (the
“Effective Date”), to the Manufacturing Services Agreement dated the 20th day of
March, 2003 (the “Agreement”), and is by and between Sycamore Networks, Inc.,
with principal offices at 220 Mill Road, Chelmsford, MA (hereinafter referred to
as “Sycamore”) and Plexus Services Corp. (“Supplier”), with offices at 55
Jewelers Park Drive, Neenah, Wisconsin 54957. Sycamore and Supplier are
collectively referred to hereinafter as the “Parties”.

 

WHEREAS, the Parties entered into the Agreement on or about March 20, 2003;

 

WHEREAS, the Parties now wish to amend the Agreement in accordance with its
terms.

 

NOW, THEREFORE, for good and valuable consideration the receipt and sufficiency
of which is hereby acknowledged, the Parties hereby agree to modify the
Agreement as follows:

 

1. Capitalized terms used herein and not otherwise defined herein shall have
such meaning as set forth in the Agreement.

 

2. Delete Schedule 1 [ * ] in its entirety and replace it with the Schedule 1
attached hereto.

 

3. Section 6.3 of the Agreement shall be deleted in its entirety and replaced
with the following:

 

“6.3 [ * ] associated with Products manufactured by Supplier for Sycamore
hereunder shall be determined as set forth in Schedule 1 hereto.”

 

4. In the event of a conflict between the terms and conditions of this Amendment
No. 1 and the Agreement, this Amendment No.1 shall prevail. This Amendment No. 1
shall be binding on the parties as of the Effective Date first set forth above.
Notwithstanding the foregoing, the parties acknowledge and agree that the
pricing methodology set forth in this Amendment No. 1 has been implemented by
the parties for Sycamore’s fourth quarter of its fiscal year 2004 and,
therefore, there shall be no further adjustment to pricing following the
Effective Date hereof for any purchase orders for that quarter. Except as
expressly modified in this Amendment No. 1, all other terms and conditions of
the Agreement shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties have caused this Amendment No. 1 to be executed
in duplicate by their respective, duly authorized representatives.

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment has been
requested with respect to the omitted portions. Asterisks within brackets denote
omission.

 

1



--------------------------------------------------------------------------------

SYCAMORE NETWORKS, INC.

      PLEXUS SERVICES CORP.

By:

         

By:

   

Name:

         

Name:

   

Title:

         

Title:

   

Date:

         

Date:

   

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment has been
requested with respect to the omitted portions. Asterisks within brackets denote
omission.

 

2



--------------------------------------------------------------------------------

Schedule 1

to the

MANUFACTURING SERVICES AGREEMENT

between

Sycamore Networks, Inc. and Plexus Services Corporation

 

[ * ]

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment has been
requested with respect to the omitted portions. Asterisks within brackets denote
omission.

 

3



--------------------------------------------------------------------------------

Schedule A-1

to the

MANUFACTURING SERVICES AGREEMENT

Between

Sycamore Networks, Inc. and Plexus Services Corporation

 

[ * ]

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment has been
requested with respect to the omitted portions. Asterisks within brackets denote
omission.

 

4